Exhibit 10.1

 

THE FIRST MARBLEHEAD CORPORATION

 

Restricted Stock Unit Agreement
Granted Under 2003 Stock Incentive Plan

 


1.             GRANT OF AWARD.


 

This Agreement evidences the grant by The First Marblehead Corporation, a
Delaware corporation (the “Company”) on                       , 200    (the
“Grant Date”) to                           (the “Participant”) of
                 restricted stock units of the Company (individually, an “RSU”
and collectively, the “RSUs”).  Each RSU represents the right to receive one
share of the common stock, $0.01 par value per share, of the Company (“Common
Stock”) as provided in this Agreement.  The shares of Common Stock that are
issuable upon vesting of the RSUs are referred to in this Agreement as “Shares.”

 


2.             VESTING.


 


(A)           THIS AWARD SHALL VEST AS TO ONE-THIRD OF THE ORIGINAL NUMBER OF
RSUS ON THE THIRD ANNIVERSARY OF THE GRANT DATE AND AS TO AN ADDITIONAL
ONE-THIRD OF THE ORIGINAL NUMBER OF RSUS ON EACH SUCCEEDING ANNIVERSARY OF THE
GRANT DATE UNTIL THE FIFTH ANNIVERSARY OF THE GRANT DATE.


 


(B)           IN THE EVENT THAT THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY IS
TERMINATED BY REASON OF DEATH OR DISABILITY, THIS AWARD SHALL BE FULLY VESTED. 
FOR THIS PURPOSE, “DISABILITY” SHALL MEAN THE INABILITY OF THE PARTICIPANT, DUE
TO A MEDICAL REASON, TO CARRY OUT HIS DUTIES AS AN EMPLOYEE OF THE COMPANY FOR A
PERIOD OF SIX CONSECUTIVE MONTHS.  IN ADDITION, IF THE PARTICIPANT’S EMPLOYMENT
WITH THE COMPANY IS TERMINATED BY THE COMPANY FOR A REASON OTHER THAN “CAUSE”
(AS DEFINED IN THE FOLLOWING SENTENCE), THEN THE NUMBER OF RSUS WHICH SHALL BE
VESTED SHALL BE DETERMINED AS THOUGH THE PARTICIPANT’S EMPLOYMENT HAD TERMINATED
ON THE ANNIVERSARY OF THE GRANT DATE THAT NEXT FOLLOWS THE DATE OF ACTUAL
TERMINATION.  FOR PURPOSES OF THIS SECTION 2, “CAUSE” SHALL MEAN UNSATISFACTORY
JOB PERFORMANCE (AS DETERMINED BY THE COMPANY), WILLFUL MISCONDUCT, FRAUD, GROSS
NEGLIGENCE, DISOBEDIENCE OR DISHONESTY.


 


(C)           FOR PURPOSES OF THIS AGREEMENT, EMPLOYMENT WITH THE COMPANY SHALL
INCLUDE EMPLOYMENT WITH A PARENT OR SUBSIDIARY OF THE COMPANY.


 


3.             DISTRIBUTION OF SHARES.


 


(A)           THE COMPANY WILL DISTRIBUTE TO THE PARTICIPANT (OR TO THE
PARTICIPANT’S ESTATE IN THE EVENT THAT HIS OR HER DEATH OCCURS AFTER A VESTING
DATE BUT BEFORE DISTRIBUTION OF THE CORRESPONDING SHARES), AS SOON AS
ADMINISTRATIVELY PRACTICABLE AFTER EACH VESTING DATE, THE SHARES OF COMMON STOCK
REPRESENTED BY RSUS THAT VESTED ON SUCH VESTING DATE.  NO FRACTIONAL SHARES WILL
BE ISSUED.


 


(B)           THE COMPANY SHALL NOT BE OBLIGATED TO ISSUE TO THE PARTICIPANT THE
SHARES UPON THE VESTING OF ANY RSU (OR OTHERWISE) UNLESS THE ISSUANCE AND
DELIVERY OF SUCH SHARES SHALL COMPLY WITH ALL RELEVANT PROVISIONS OF LAW AND
OTHER LEGAL REQUIREMENTS INCLUDING, WITHOUT

 

--------------------------------------------------------------------------------


 


LIMITATION, ANY APPLICABLE FEDERAL OR STATE SECURITIES LAWS AND THE REQUIREMENTS
OF ANY STOCK EXCHANGE UPON WHICH SHARES OF COMMON STOCK MAY THEN BE LISTED.


 


4.             RESTRICTIONS ON TRANSFER.


 

The Participant shall not sell, assign, transfer, pledge, hypothecate or
otherwise dispose of, by operation of law or otherwise (collectively “transfer”)
any RSUs, or any interest therein, except by will or the laws of descent and
distribution.

 


5.             DIVIDEND AND OTHER SHAREHOLDER RIGHTS.


 

Except as set forth in the Plan, neither the Participant nor any person claiming
under or through the Participant shall be, or have any rights or privileges of,
a stockholder of the Company in respect of the Shares issuable pursuant to the
RSUs granted hereunder until the Shares have been delivered to the Participant.

 


6.             PROVISIONS OF THE PLAN; REORGANIZATION EVENT.


 


(A)           THIS AGREEMENT IS SUBJECT TO THE PROVISIONS OF THE PLAN, A COPY OF
WHICH IS FURNISHED TO THE PARTICIPANT WITH THIS AGREEMENT.


 


(B)           UPON THE OCCURRENCE OF A REORGANIZATION EVENT (AS DEFINED IN THE
PLAN), AN RSU SHALL BECOME THE RIGHT TO RECEIVE THE CASH, SECURITIES OR OTHER
PROPERTY THAT A SHARE WAS CONVERTED INTO OR EXCHANGED FOR PURSUANT TO SUCH
REORGANIZATION EVENT.  IF, IN CONNECTION WITH A REORGANIZATION EVENT, A PORTION
OF THE CASH, SECURITIES AND/OR OTHER PROPERTY RECEIVED UPON THE CONVERSION OR
EXCHANGE OF THE SHARES IS TO BE PLACED INTO ESCROW TO SECURE INDEMNIFICATION OR
SIMILAR OBLIGATIONS, THE MIX BETWEEN THE VESTED AND UNVESTED PORTION OF SUCH
CASH, SECURITIES AND/OR OTHER PROPERTY THAT IS PLACED INTO ESCROW SHALL BE THE
SAME AS THE MIX BETWEEN THE VESTED AND UNVESTED PORTION OF SUCH CASH, SECURITIES
AND/OR OTHER PROPERTY THAT IS NOT SUBJECT TO ESCROW.  NOTWITHSTANDING THE
FOREGOING PROVISIONS, THIS AWARD SHALL BE FULLY VESTED IF, ON OR PRIOR TO THE
SECOND ANNIVERSARY OF THE DATE OF THE CONSUMMATION OF THE REORGANIZATION EVENT,
THE PARTICIPANT’S EMPLOYMENT WITH THE COMPANY OR THE COMPANY’S SUCCESSOR IS
TERMINATED FOR GOOD REASON (AS DEFINED BELOW) BY THE PARTICIPANT OR IS
TERMINATED WITHOUT CAUSE (AS DEFINED BELOW) BY THE COMPANY OR THE COMPANY’S
SUCCESSOR.


 


(C)           FOR PURPOSES OF THIS SECTION 6(B), (I) “GOOD REASON” SHALL MEAN
ANY SIGNIFICANT DIMINUTION IN THE PARTICIPANT’S TITLE, AUTHORITY, OR
RESPONSIBILITIES FROM AND AFTER SUCH REORGANIZATION EVENT OR ANY REDUCTION IN
THE ANNUAL CASH COMPENSATION PAYABLE TO THE PARTICIPANT FROM AND AFTER SUCH
REORGANIZATION EVENT OR THE RELOCATION OF THE PLACE OF BUSINESS AT WHICH THE
PARTICIPANT IS PRINCIPALLY LOCATED TO A LOCATION THAT IS GREATER THAN 50 MILES
FROM ITS LOCATION IMMEDIATELY PRIOR TO SUCH REORGANIZATION EVENT AND (II)
“CAUSE” SHALL MEAN ANY (I) WILLFUL FAILURE BY THE PARTICIPANT, WHICH FAILURE IS
NOT CURED WITHIN 30 DAYS OF WRITTEN NOTICE TO THE PARTICIPANT FROM THE COMPANY,
TO PERFORM HIS OR HER MATERIAL RESPONSIBILITIES TO THE COMPANY OR (II)  WILLFUL
MISCONDUCT BY THE PARTICIPANT WHICH AFFECTS THE BUSINESS REPUTATION OF THE
COMPANY.

 

2

--------------------------------------------------------------------------------


 


7.             WITHHOLDING TAXES; SECTION 83(B) ELECTION.

 


(A)           NO SHARES WILL BE DELIVERED PURSUANT TO THE VESTING OF AN RSU
UNLESS AND UNTIL THE PARTICIPANT PAYS TO THE COMPANY, OR MAKES PROVISION
SATISFACTORY TO THE COMPANY FOR PAYMENT OF, ANY FEDERAL, STATE OR LOCAL
WITHHOLDING TAXES REQUIRED BY LAW TO BE WITHHELD IN RESPECT OF THIS OPTION.


 


(B)           THE PARTICIPANT ACKNOWLEDGES THAT NO ELECTION UNDER SECTION 83(B)
OF THE INTERNAL REVENUE CODE OF 1986 MAY BE FILED WITH RESPECT TO THIS AWARD.


 


8.             MISCELLANEOUS.


 


(A)           NO RIGHTS TO EMPLOYMENT.  THE PARTICIPANT ACKNOWLEDGES AND AGREES
THAT THE VESTING OF THE RSUS PURSUANT TO SECTION 2 HEREOF IS EARNED ONLY BY
CONTINUING SERVICE AS AN EMPLOYEE AT THE WILL OF THE COMPANY (NOT THROUGH THE
ACT OF BEING HIRED OR PURCHASING SHARES HEREUNDER).  THE PARTICIPANT FURTHER
ACKNOWLEDGES AND AGREES THAT THE TRANSACTIONS CONTEMPLATED HEREUNDER AND THE
VESTING SCHEDULE SET FORTH HEREIN DO NOT CONSTITUTE AN EXPRESS OR IMPLIED
PROMISE OF CONTINUED ENGAGEMENT AS AN EMPLOYEE OR CONSULTANT FOR THE VESTING
PERIOD, FOR ANY PERIOD, OR AT ALL.


 


(B)           SEVERABILITY.  THE INVALIDITY OR UNENFORCEABILITY OF ANY PROVISION
OF THIS AGREEMENT SHALL NOT AFFECT THE VALIDITY OR ENFORCEABILITY OF ANY OTHER
PROVISION OF THIS AGREEMENT, AND EACH OTHER PROVISION OF THIS AGREEMENT SHALL BE
SEVERABLE AND ENFORCEABLE TO THE EXTENT PERMITTED BY LAW.


 


(C)           WAIVER.  ANY PROVISION FOR THE BENEFIT OF THE COMPANY CONTAINED IN
THIS AGREEMENT MAY BE WAIVED, EITHER GENERALLY OR IN ANY PARTICULAR INSTANCE, BY
THE BOARD OF DIRECTORS OF THE COMPANY.


 


(D)           BINDING EFFECT.  THIS AGREEMENT SHALL BE BINDING UPON AND INURE TO
THE BENEFIT OF THE COMPANY AND THE PARTICIPANT AND THEIR RESPECTIVE HEIRS,
EXECUTORS, ADMINISTRATORS, LEGAL REPRESENTATIVES, SUCCESSORS AND ASSIGNS,
SUBJECT TO THE RESTRICTIONS ON TRANSFER SET FORTH IN SECTIONS 4 OF THIS
AGREEMENT.


 


(E)           NOTICE.   ALL NOTICES REQUIRED OR PERMITTED HEREUNDER SHALL BE IN
WRITING AND DEEMED EFFECTIVELY GIVEN UPON PERSONAL DELIVERY OR FIVE DAYS AFTER
DEPOSIT IN THE UNITED STATES POST OFFICE, BY REGISTERED OR CERTIFIED MAIL,
POSTAGE PREPAID, ADDRESSED TO THE OTHER PARTY HERETO AT THE ADDRESS SHOWN
BENEATH HIS OR ITS RESPECTIVE SIGNATURE TO THIS AGREEMENT, OR AT SUCH OTHER
ADDRESS OR ADDRESSES AS EITHER PARTY SHALL DESIGNATE TO THE OTHER IN ACCORDANCE
WITH THIS SECTION 9(E).


 


(F)            PRONOUNS.  WHENEVER THE CONTEXT MAY REQUIRE, ANY PRONOUNS USED IN
THIS AGREEMENT SHALL INCLUDE THE CORRESPONDING MASCULINE, FEMININE OR NEUTER
FORMS, AND THE SINGULAR FORM OF NOUNS AND PRONOUNS SHALL INCLUDE THE PLURAL, AND
VICE VERSA.


 


(G)           ENTIRE AGREEMENT.  THIS AGREEMENT AND THE PLAN CONSTITUTE THE
ENTIRE AGREEMENT BETWEEN THE PARTIES, AND SUPERSEDES ALL PRIOR AGREEMENTS AND
UNDERSTANDINGS, RELATING TO THE SUBJECT MATTER OF THIS AGREEMENT.

 

3

--------------------------------------------------------------------------------


 


(H)           AMENDMENT.  THIS AGREEMENT MAY BE AMENDED OR MODIFIED ONLY BY A
WRITTEN INSTRUMENT EXECUTED BY BOTH THE COMPANY AND THE PARTICIPANT.


 


(I)            GOVERNING LAW.  THIS AGREEMENT SHALL BE CONSTRUED, INTERPRETED
AND ENFORCED IN ACCORDANCE WITH THE INTERNAL LAWS OF THE STATE OF DELAWARE
WITHOUT REGARD TO ANY APPLICABLE CONFLICTS OF LAWS.


 


(J)            PARTICIPANT’S ACKNOWLEDGMENTS.  THE PARTICIPANT ACKNOWLEDGES THAT
HE OR SHE: (I) HAS READ THIS AGREEMENT; (II) HAS BEEN REPRESENTED IN THE
PREPARATION, NEGOTIATION, AND EXECUTION OF THIS AGREEMENT BY LEGAL COUNSEL OF
THE PARTICIPANT’S OWN CHOICE OR HAS VOLUNTARILY DECLINED TO SEEK SUCH COUNSEL;
(III) UNDERSTANDS THE TERMS AND CONSEQUENCES OF THIS AGREEMENT; (IV) IS FULLY
AWARE OF THE LEGAL AND BINDING EFFECT OF THIS AGREEMENT; AND (V) UNDERSTANDS
THAT THE LAW FIRM OF HALE AND DORR LLP, IS ACTING AS COUNSEL TO THE COMPANY IN
CONNECTION WITH THE TRANSACTIONS CONTEMPLATED BY THE AGREEMENT, AND IS NOT
ACTING AS COUNSEL FOR THE PARTICIPANT.


 


(K)           UNFUNDED RIGHTS.  THE RIGHT OF THE PARTICIPANT TO RECEIVE COMMON
STOCK PURSUANT TO THIS AGREEMENT IS AN UNFUNDED AND UNSECURED OBLIGATION OF THE
COMPANY.  THE PARTICIPANT SHALL HAVE NO RIGHTS UNDER THIS AGREEMENT OTHER THAN
THOSE OF AN UNSECURED GENERAL CREDITOR OF THE COMPANY.


 

IN WITNESS WHEREOF, the parties hereto have executed this Agreement as of the
day and year first above written.

 

 

THE FIRST MARBLEHEAD CORPORATION

 

 

 

By:

 

 

 

 

Name:

 

 

Title:

 

 

 

 

 

 

 

 

[Name of Participant]

 

 

 

Address:

 

4

--------------------------------------------------------------------------------